79 N.Y.2d 986 (1992)
The People of the State of New York, Respondent,
v.
Eugene Holman, Appellant.
Court of Appeals of the State of New York.
Argued March 26, 1992.
Decided April 30, 1992.
Sharon D. Gray for appellant.
Robert M. Morgenthau, District Attorney (Gregory H. Mansfield and Norman Barclay of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges KAYE, TITONE, HANCOCK, JR., BELLACOSA and YESAWICH, JR.[*] Taking no part: Judge SIMONS.
Order affirmed. The record establishes that, in considering defendant's Sandoval motion, the Trial Judge balanced the probative worth of the evidence against the risk of unfair prejudice to the defendant in accordance with People v Sandoval (34 N.Y.2d 371).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.